DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-20, in the reply filed on 03/12/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the mold bearing chassis (122) is configured to allow components to be removed from their molds without separating the mold bearing chassis from the pressure bearing plate (124) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 9 and 16, the claim requires one or more target temperatures “corresponding to a position of the component” rendering the claim indefinite.  It is unclear as to what position the claim is referencing.  For the purposes of examination the claim will be interpreted as having at least one target temperature corresponding to a position of the component such as being in the position of within the mold.  
Claims 10 and 17 depend upon claims 9 and 16 and also utilize the unclear term “position” rendering the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maupin (Pub No 2005/0255184).
With regards to claim 7, Maupin teaches a method comprising injecting molten material into a first mold (inner mold section or IMS 4) disposed on a mold carrier (6) that includes a plurality of molds using an injection molding machine 
With regards to the limitation “according to a stress release profile”, applicant’s specification defines a “stress release profile” as one or more temperatures and/or temperature rates/curves that define a target temperature of the component at a given position and/or time in the stress release cycle (¶ 0020 of applicant’s specification).  A “stress release cycle” is defined as the process a component undergoes whereby inner stresses are released through controlled heating and cooling of the component (¶ 0020 of applicant’s specification).  Maupin teaches that the temperature control of each IMS includes cooling the material in the IMS until the molded object can be removed (¶ 0009).  This is interpreted to read upon “controlling a temperature of the first mold according to a stress release profile” as it requires cooling the mold until at least one temperature that defines a target temperature of the component at the end of the cooling time of the composite part has been reached and the article can be removed.
With regards to claim 13, Maupin teaches removing a component from the first mold when the molded object can be removed (¶ 0009) which is interpreted to read upon completion of a stress release cycle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (Pub No 2005/0255184) as applied to claim 7 above, and further in view of Evans (PN 5452999).
With regards to claim 8, Maupin as applied to claim 7 above teaches controlling the temperature of each mold individually and cooling until the molded object can be removed (interpreted to read upon cooling to a target temperature.  Maupin does not explicitly teach determining the stress release profile or extraction temperature for the component in the first mold.  While Maupin recites that an inner mold may comprise a sensor (¶ 0009), Maupin does not explicitly state that the sensor is a temperature sensor.  Maupin does not teach comparing a sensed temperature of a component with a corresponding target temperature of the component and responsive to a difference exceeding a threshold activating a control element to change a temperature of the component.
In a similar field of endeavor of injection molding Evans teaches methods for temperature control of the injection molding process (Abstract).  Evans teaches determining a stress release profile for the component to be molded by either recording a historic average temperature over a number of cycles or calculating using a mathematical derivation (col 3 ln 27-65).  Evans teaches monitoring mold temperature by using a temperature sensor at set intervals during an injection cycle.  The temperatures are summed and an average cycle temperature is sent to a comparator or error difference meter (30).  The meter (30) provides a signal representing a difference between the measured or actual value and the stored or target value.  If the difference is greater than a preset 
With regards to claim 9, Maupin in view of Evans teaches at least a target temperature for removal of the article corresponding to the position of the article within the mold prior to mold removal.
With regards to claim 10, Evans teaches that the cycle time is also recorded such that it is known to provide temperatures at various set times throughout a molding cycle provided for improved control of the process.



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (Pub No 2005/0255184) as applied to claim 7 above, and further in view of Nunn (PN 4850217).
With regards to claims 11 and 12, Maupin teaches an injection molding process in which a part is held within the mold and cooled until a temperature is reached at which the part can be removed.  This is interpreted to read upon applicant’s term of a stress release profile as discussed in the rejection of claim 7 above.  Maupin does not teach a specific method for determination of the target temperature.
Nunn teaches that it was known in the art at the time the invention was effectively filed that the variables of average part thickness (shape and size of the component) and thermal diffusivity (material property of the resin used) are known variables in the mathematical models for cooling time and cooling temperature (col 3 ln 1-15, col 9 ln 36-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize known methods for determination of cooling time and temperature for a part such as the known mathematical models taught by Nunn in the process of Maupin as both relate to the injection molding of a part with a specific cooling requirement at which point the material is removed from the mold presenting a reasonable expectation of success, and Maupin does not teach a specific method for determining the point at which the component is removed from the mold prompting one of ordinary skill to look to related art.

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (Pub No 2005/0255184) in view of Hardie et al. (Pub No 2019/0337210).
With regards to claim 14, Maupin teaches a method comprising injecting molten material into a first mold (inner mold section or IMS 4) disposed on a mold carrier (6) that includes a plurality of molds using an injection molding machine (7) as seen in Fig. 2.  Maupin teaches allowing the component in the first mold to at least partially solidify as Maupin teaches that the outer mold section (OMS) closely fits around the IMS to prevent distortion during material injection and initial solidification and that indexing occurs after gate freeze (¶ 0006).  Maupin teaches rotating, after partial solidification, the mold carrier such that a second mold of the plurality of molds is aligned with a nozzle of the injection molding machine to mold a subsequent part (¶ 0006, 0009, Fig. 2).  Maupin teaches that each IMS is provided with separate temperature control means to provide each IMS temperature optimization (¶ 0006).  
With regards to the limitation “according to a stress release profile”, applicant’s specification defines a “stress release profile” as one or more temperatures and/or temperature rates/curves that define a target temperature of the component at a given position and/or time in the stress release cycle (¶ 0020 of applicant’s specification).  A “stress release cycle” is defined as the process a component undergoes whereby inner stresses are released through controlled heating and cooling of the component (¶ 0020 of applicant’s specification).  Maupin teaches that the temperature control of each IMS includes cooling the material in the IMS until the molded object can be removed (¶ 0009).  This is interpreted to read upon “controlling a temperature of the first mold according to a stress release profile” as it requires cooling the mold until at least one temperature that defines a target temperature of the component at the end of the cooling time of the composite part has been reached and the article can be removed.
Maupin does not explicitly teach the use of a computer program product comprising a computer readable storage medium having program instructions embodied therewith which are executable by a processor to cause the performance of the method of Maupin.  In a similar field of endeavor of injection molding with controlled cooling of the injection mold, Hardie teaches that it was known in the art at the time the invention was effectively filed to utilize a non-transitory computer readable storage medium including instructions which when executed by a processor cause an operating system to enact a desired injection mold cooling method (Abstract, ¶ 0022, 0047, 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a medium, program instructions and processor similar to that described in Hardie to automate the method of Maupin as both relate to temperature controlled injection molding presenting a reasonable expectation of success, and the automation of an otherwise manual activity presents a case of prima facie obviousness in the absence of new or unexpected results.  See MPEP 2144.04 III.
With regards to claim 20, Maupin teaches removing a component from the first mold when the molded object can be removed (¶ 0009) which is interpreted to read upon completion of a stress release cycle.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (Pub No 2005/0255184) in view of Hardie et al. (Pub No 2019/0337210) as applied to claim 14 above, and further in view of Evans (PN 5452999).
With regards to claim 15, Maupin as applied to claim 14 above teaches controlling the temperature of each mold individually and cooling until the molded object can be removed (interpreted to read upon cooling to a target temperature.  Maupin does not explicitly teach determining the stress release profile or extraction temperature for the component in the first mold.  While Maupin recites that an inner mold may comprise a sensor (¶ 0009), Maupin does not explicitly state that the sensor is a temperature sensor.  Maupin does not teach comparing a sensed temperature of a component with a corresponding target temperature of the component and responsive to a difference exceeding a threshold activating a control element to change a temperature of the component.
In a similar field of endeavor of injection molding Evans teaches methods for temperature control of the injection molding process (Abstract).  Evans teaches determining a stress release profile for the component to be molded by either recording a historic average temperature over a number of cycles or calculating using a mathematical derivation (col 3 ln 27-65).  Evans teaches monitoring mold temperature by using a temperature sensor at set intervals during an injection cycle.  The temperatures are summed and an average cycle temperature is sent to a comparator or error difference meter (30).  The meter (30) provides a signal representing a difference between the measured or actual value and the stored or target value.  If the difference is greater than a preset threshold (exceeding the threshold) the controller activates a temperature control element to change a temperature of the component (col 5 ln 43-16).  This can also apply to single temperature readings at specific cycle times as opposed to calculated averages (col 6 ln 40-45).  As the component is present within the mold and in constant thermal transfer, the temperature reading of the mold sensor is interpreted to read upon a measurement of the temperature of at least portion of the component in contact with the mold.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the temperature control method of Evans in the method of Maupin as both relate to cooling control of injection molds presenting a reasonable expectation of success, and Maupin does not teach a specific method of controlling the cooling of the mold prompting one of ordinary skill to look to related art.
With regards to claim 16, Maupin in view of Evans teaches at least a target temperature for removal of the article corresponding to the position of the article within the mold prior to mold removal.
With regards to claim 17, Evans teaches that the cycle time is also recorded such that it is known to provide temperatures at various set times throughout a molding cycle provided for improved control of the process.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (Pub No 2005/0255184) in view of Hardie et al. (Pub No 2019/0337210) as applied to claim 14 above, and further in view of Nunn (PN 4850217).
With regards to claims 18 and 19, Maupin teaches an injection molding process in which a part is held within the mold and cooled until a temperature is reached at which the part can be removed.  This is interpreted to read upon applicant’s term of a stress release profile as discussed in the rejection of claim 14 above.  Maupin does not teach a specific method for determination of the target temperature.
Nunn teaches that it was known in the art at the time the invention was effectively filed that the variables of average part thickness (shape and size of the component) and thermal diffusivity (material property of the resin used) are known variables in the mathematical models for cooling time and cooling temperature (col 3 ln 1-15, col 9 ln 36-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize known methods for determination of cooling time and temperature for a part such as the known mathematical models taught by Nunn in the process of Maupin as both relate to the injection molding of a part with a specific cooling requirement at which point the material is removed from the mold presenting a reasonable expectation of success, and Maupin does not teach a specific method for determining the point at which the component is removed from the mold prompting one of ordinary skill to look to related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742